Name: Regulation (EEC) No 496/70 of the Commission of 17 March 1970 laying down initial provisions on quality control of fruit and vegetables exported to third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 151 18.3.70 Official Journal of the European Communities No L 62/11 REGULATION (EEC) No 496/70 OF THE COMMISSION of 17 March 1970 laying down initial provisions on quality control of fruit and vegetable exported to third countries HAS ADOPTED THIS REGULATION:THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 159/66/EEC1 of 25 October 1966 on additional provisions for the common organisation of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2515/69,2 and in particular Article 10 (3 ) thereof; Whereas it follows from Article 10 of Regulation No 159/66/EEC that products for which common quality standards are laid down are admitted for export to third countries only if they come within the 'Extra' Class, Class I or II and if the exporting Member State submits these products for export to third Countries to quality inspection before they cross the frontier of its territory; 'Whereas , to ensure a reasonable uniformity in the inspection of exports in different Member States, the technical procedures to be followed should be laid 1 . The quality control of exports , referred to in Article 10 (2) of Regulation No 159/66/EEC, shall be compulsory for the products shown in Annex 1 to Council Regulation No 233 on the progressive establishment of a common organisation of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2512/694 . Its object is to ascertain that, in accordance with the criteria laid down in Article 3 , the products submitted for inspection come within either the 'Extra' Class, Class I or II and that their quality and class conform to the common quality standards . 2 . The authorities designated by each Member State and listed in Annex 1 to this Regulation shall be responsible for inspection . The authorities shall, for the purpose of inspection, make use of personnel (hereinafter called ' inspectors') who have received a special technical training. Inspectors from the inspectorate of a Member State, expressly appointed by that Member State, may be present at inspections carried out by inspectors from the inspectorate of other Member States . They must carry a written authority indicating the purpose of their task. Each Member State shall adopt the necessary measures to allow the inspectors to carry out their task. down; Whereas a certificate should be issued for each consignment exported, attesting that the product submitted for inspection complies with the common quality standards concerning it; whereas the conditions for completing and issuing the certificate of inspection should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables ; 1 OJ No 192, 27.10.1966, p. 3286/66. 2 OJ No L 318, 18.12 . 1969, p. 10 . 3 OJ No 30, 20.4.1962, p. 965/62. 4 OJ No L 318, 18.12.1969, p. 4 . 152 Official Journal of the European Communities Article 2 3 . The inspector must be satisfied that the packaging of the goods is in accordance with the general or particular regulations laid down in the quality standard for the class concerned. 4. The inspector must ensure that all the information required by the standard is shown on the packages or, in the case of products presented in bulk, on a document accompanying the goods, and that they conform to the results of the inspection. 1 . The inspection of exports should, preferably, be carried out before dispatch, when the goods are being packed or loaded. It may, however, be carried out in transit, before the goods have crossed the frontier of the exporting .Member State. 2. For each consignment intended for export, the exporter must lodge a request for inspection with the authority entrusted with the inspection of exports by the Member State . When requesting inspection; he must provide the necessary information for identifying the consignment and for carrying out the inspection. Article 4 Article 3 1 . Once inspection has been completed in accordance with the procedure set out in Article 3 and the classification in quality categories, packaging and marking of the consignment are judged to be in accordance with the standards, the inspector, after all possible steps have been taken to ensure that no substitution of the goods inspected can take place, shall issue an inspection certificate completed and drawn up in accordance with the example shown in Annex II to this Regulation . 2. This document signed by the inspector shall certify that the consignment has been inspected in accordance with the procedure referred to in Article 3 and that, at the time of that inspection, the goods examined correspond to the common quality standards . The inspector of the exporting Member State may fix an expiry date for the validity of the certificate. 3 . Consignments may be exported only if accompanied by an inspection certificate . 1 . The inspection shall be carried out by selecting and examining samples . The samples shall cover a quantity of products sufficient for judging the quality of the consignment as a whole. With regard to packed products, the inspector himself shall indicate the packages to be inspected while taking care to see that they are representative of the consignment as a whole. The goods inside the packages undergoing inspection shall be completely unpacked. The inspector may waive this procedure only if the type and method of packaging enable him to examine the contents without removing the products . With regard to products presented in bulk, the inspector shall proceed by taking and examining samples . 2 . If, after the sampling, the inspector finds that the percentage of products falling within the accepted tolerances for each category is very near to the maximum tolerance, he must undertake further sampling. He will make his final decision after this further examination . Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1970 . For the Commission The President Jean REY Official Journal of the European Communities 153 ANNEX I List of the authorities responsible for inspection in each Member State referred to in Article 10 of Regulation No 159/66/EEC BELGIUM  Service d'inspection des matiÃ ¨res premiÃ ¨res MinistÃ ¨re de l'Agriculture 4 rue Belliard  1040 Bruxelles  Office national des dÃ ©bouchÃ ©s agricoles et horticoles 7 rue Gaucheret  1030 Bruxelles  Dienst voor de Inspectie der Grondstoffen Ministerie van Landbouw Belliardstraat 4  1040 Brussel  Nationale Dienst voor afzet van land- en tuinbouwprodukten Gaucheretstraat 7  1030 Brussel GERMANY  Bundesamt fÃ ¼r ErnÃ ¤hrung und Forstwirtschaft 6 Frankfurt am Main  Adickesallee 40  Ministerium fÃ ¼r ErnÃ ¤hrung, Landwirtschaft und Forsten des Landes Schleswig-Holstein 23 Kiel  DÃ ¼sternbrooker Weg 104-108  Freie und Hansestadt Hamburg  BehÃ ¶rde fÃ ¼r ErnÃ ¤hrung und Landwirtschaft 2 Hamburg 36  PoststraÃ e 11  Freie Hansestadt Bremen, Senator fÃ ¼r Wirtschaft  Abteilung ErnÃ ¤hrung und Landwirtschaft 28 Bremen  Schwachhauser HeerstraÃ e 67  NiedersÃ ¤chsisches Ministerium fÃ ¼r ErnÃ ¤hrung, Landwirtschaft und Forsten 3 Hannover  CalenbergerstraÃ e 2  Senator fÃ ¼r Wirtschaft 1 Berlin (62) SchÃ ¶neberg  Martin-Luther-StraÃ e 105  Ministerium fÃ ¼r ErnÃ ¤hrung, Landwirtschaft und Forsten des Landes Nordrhein-Westfalen 4 DÃ ¼sseldorf  RoÃ straÃ e 135  Hessisches Ministerium fÃ ¼r Landwirtschaft und Forsten 63 Wiesbaden  SchloÃ platz 2  Ministerium fÃ ¼r Landwirtschaft, Weinbau und Forsten des Landes Rheinland-Pfalz 65 Mainz  Fischtorplatz 23  Ministerium fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft 66 SaarbrÃ ¼cken  HardenbergstraÃ e Hochhaus  Ministerium fÃ ¼r ErnÃ ¤hrung, Landwirtschaft und Weinbau und Forsten des Landes Baden ­ WÃ ¼rttemberg 7 Stuttgart  W  MarienstraÃ e 41  Bayerisches Staatsministerium fÃ ¼r ErnÃ ¤hrung, Landwirtschaft und Forsten 8 MÃ ¼nchen 22  LudwigstraÃ e 2 FRANCE  MinistÃ ©re de l'Agriculture Service de la rÃ ©pression des fraudes et du contrÃ ´le de la qualitÃ © 42bis rue de Bourgogne  Paris 7e 154 Official Journal of the European Communities ITALY  Istituto nazionale per il commercio estero Via Liszt 21  Roma LUXEMBOURG  Administration des services agricoles Service de l'horticulture 16 route d'Eich  Luxembourg NETHERLANDS  Uitvoer-Controlebureau voor tuinbouwprodukten Groothertoginnelaan 6  's-Gravenhage ANNEX II CE EG (EC) Country: Inspectorate: No: CERTIFICATE OF INSPECTION The inspectorate shown in the heading certifies that, on the basis of an examination carried out by the sampling method, the goods shown below, at the time of inspection, corresponded to the common quality standards in force Nature of product and variety if any Quality Class Packer and forwarding Member State Number of packages Total weight in kg net grossi i Delete word which does not apply. Origin : Identification of the means of transport : Destination : Place of delivery: Date of delivery: : Frontier crossing point: (optional) Validity of certificate expires on : ' Inspector : (name in capital letters) Signature: (optional) (Stamp of inspectorate) This certificate is for the exclusive use of inspectorates/inspecting agents.